JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 20, 2013, be affirmed without prejudice to filing a motion for reconsideration in the district court. The district court did not abuse its discretion in dismissing the complaint without prejudice for failure to comply with the requirements of the Prison *4Litigation Reform Act, 28 U.S.C. § 1915. Appellant has now presented evidence that he attempted to comply with the order directing him to file a trust account statement, and the district court should consider the evidence in the first instance. See Nat’l Anti-Hunger Coal. v. Executive Comm., 711 F.2d 1071, 1075 (D.C.Cir.1983).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.